Order entered December 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01513-CV

  IN RE VSDH VAQUERO VENTURE, LTD. AND DOUGLAS M. HICKOK, Relators

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-05232-A

                                          ORDER
       Before the Court is relator’s petition for writ of mandamus.     The Court requests a

response to the petition. Real parties in interest, Ken Gross and Betsy Gross, and respondent,

The Honorable D’Metria Benson, shall file their responses to the petition, if any, on or before

December 30, 2015.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE